Citation Nr: 1526981	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for a cervical strain with mild degenerative changes at C4-5 and C5-6.  

3.  Entitlement to a disability rating greater than 10 percent for a lumbar strain. 

4.  Entitlement to a disability rating greater than 10 percent prior to May 20, 2014, and to a disability rating greater than 20 percent thereafter, for degenerative joint disease with partial supraspinatus tear, right shoulder.  

5.  Entitlement to a disability rating greater than 10 percent for right carpal tunnel syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from December 1983 to June 1984, May 1985 to January 1991, and October 1993 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In March 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). The AOJ obtained additional VA outpatient treatment records, additional examinations, performed a search for the alleged missing examination reports, and notified the Veteran of the unsuccessful search.

In October 2014, the RO granted increased 20 percent ratings each for degenerative joint disease of the right shoulder and cervical spine strain, both effective May 20, 2014.   Inasmuch as higher ratings are available for these disabilities and the Veteran is presumed to seek the maximum available benefit, the claims for higher ratings remain on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of service connection for right elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to May 20, 2014, the Veteran's cervical strain with mild degenerative changes at C4-5 and C5-6 manifested with a full range of motion with pain on motion, localized tenderness, and right side muscle spasms that did not cause abnormal spine contour, and with no pathology of radiculopathy or neurological abnormalities.   

2.  From May 20, 2014, the Veteran's cervical strain with mild degenerative changes at C4-5 and C5-6 manifests with a normal range of motion, a predicted limitation of flexion to 30 degrees during flare-up episodes, with pain on motion, localized tenderness, and right side muscle spasms that did not cause abnormal spine contour, and with no pathology of radiculopathy or neurological abnormalities.   

3.  The Veteran's lumbar strain manifests with back pain on extended sitting, flexion to 85 degrees but with a predicted reduction to 65 degrees during flare-up episodes, pain on motion, localized tenderness, and muscle spasms that do not affect spinal contour, gait, or posture.

4.  Prior to May 20, 2014, the Veteran's degenerative joint disease with partial supraspinatus tear of the right shoulder manifested with flexion and abduction above the shoulder level, with discomfort on overhead activities and the use of anti-inflammatory medication, but without local tenderness, loss of strength, muscle atrophy, or neurological abnormalities. 

5.  From May 20, 2014, the Veteran's degenerative joint disease with partial supraspinatus tear of the right shoulder manifests with flexion and abduction above the shoulder level, but with predicted range of motion at the shoulder level during flare-up episodes with discomfort on overhead activities and the use of anti-inflammatory medication, but without local tenderness, loss of strength, muscle atrophy, or neurological abnormalities.

6.  The Veteran's right carpal tunnel syndrome manifests with mild incomplete paralysis with difficulty performing extended typing and hand grip functions but with no clinical loss of strength, reflex, sensation, or motor function and no pathology to support neurological abnormalities.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for cervical strain with mild degenerative changes at C4-5 and C5-6 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2.4.3, 4.7, 4.10, 4.21, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5238, 5242, 5243 (2014).  

2.  The criteria for a disability rating greater than 10 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40. 4.45, 4.59,  4.71a, DCs 5003, 5237, 5243 (2014).  

3.  The criteria for a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for degenerative joint disease with partial supraspinatus tear of the right shoulder are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40. 4.45, 4.59, 4.71a, DCs 5003, 5201 (2014).  

4.  The criteria for a disability rating greater than 10 percent for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8516 (2014).  

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In August 2009, the RO provided notice that provided the general method for assignment of a rating and effective date and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice advised the Veteran that evidence was needed to demonstrate that her service-connected disabilities had become more severe but did not provide the detailed rating criteria.  Although adjudicative documents may not substitute for adequate notice, the detailed rating criteria for each service-connected disability were provided in a May 2011 statement of the case with an opportunity to respond.  Therefore, the Board finds that the Veteran received adequate general notice of the method for assigning ratings and the specific criteria applicable to her increased rating claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations and opinions in April 2007, May 2007, September 2009, May 2014, and October 2014, the latter two provided by a VA contract physician on a VA Disability Benefits Questionnaire.  The results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate with the exception of opinions offered regarding the right elbow disorder as evaluated in the remand below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In a July 2012 statement from the Veteran's representative, the Veteran asserted that she had a Compensation and Pension examination for the issues on appeal in July 2011 or August 2011.  The RO requested a search for the records of this examination by the identified VA medical center.  A representative responded in August 2014 that no such records could be found.  The RO informed the Veteran in an October 2014 supplemental statement of the case.  VA outpatient treatment records during this period of time are also silent for any copies or references to comprehensive disability examinations in 2011.  The Board finds that the VA substantially has complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Thus, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims. 

Analysis

The Veteran served as a District of Columbia Air National Guard administrative specialist.  She contended in a July 2009 claim that her service-connected cervical and lumbar spine disabilities, right shoulder disability, and right carpal tunnel syndrome are more severe than are contemplated by the current ratings.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Cervical Strain

Degenerative disc disease of the cervical spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion greater than 30 degrees but not greater than 40 degrees or a combined range of motion greater than 170 degrees but not greater than 335 degrees or for muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion not greater than 170 degrees.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or, for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, DCs 5237, 5238, 5242, 5243 Note (1).   

The normal range of motion of the cervical spine is flexion, extension, and lateral flexion from zero to 45 degrees, and right and left rotation from zero to 80 degrees.   38 C.F.R. § 4.71a, Plate V (2014). 

Intervertebral disc syndrome permits evaluation under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.    

Service treatment records show that the Veteran sustained neck and right shoulder trauma in a fall down stairs during basic training in January 1984.   The initial diagnosis was soft tissue neck trauma, and the Veteran underwent multiple courses of physical therapy over the next 18 months.  X-rays obtained on several occasions were normal.  In September 1985, a physician noted that the presence of arthritis was doubtful and attributed the recurrent neck discomfort to an inflammatory process.  The Veteran sustained another neck injury in a rear-end motor vehicle accident in May 1986.  The Veteran was able to continue her military administrative duties until retirement in December 2006 but reported recurrent neck pain on a November 2006 medical history questionnaire. 

In a VA general medical examination in April 2007, the Veteran reported no current neck complaints.  However, in a VA neurological examination in May 2007, the Veteran report episodes of recurrent, non-radiating neck pain about three times in the past five years.  Range of forward flexion was to 35 degrees, and X-rays showed early spondylosis and narrowing of disc spaces at two levels.  

In September 2009, a VA nurse practitioner (NP) noted that the claims file was not available but accurately summarized the neck injury in service and the Veteran's reports of intermittent sensations of neck stiffness and weekly episodes of sharp, aching pain lasting several hours.  None of the episodes was incapacitating.  The episodes were triggered by activity such as housework and relieved with rest.  The Veteran also reported tingling and numbness of the right arm that the examiner noted was likely attributable to carpal tunnel syndrome.  On examination the NP noted tenderness and muscle spasm on the right side of the neck with no loss of muscle strength, tone, sensation, or reflex in the upper extremities.  Range of motion in all directions was normal with pain on motion but with no additional limitations on repetition.   Concurrent X-rays again showed mild degenerative disease at two levels with disc space narrowing.  There were no clinical indications of radiculopathy, and electrodiagnostic studies were normal.  The NP found that the cervical spine disease resulted in decreased mobility, manual dexterity, lifting, carrying, and reaching with severe limitations on exercise and sports and moderate limitations on other daily activities.  The NP also noted significant effects on the Veteran's occupation without further explanation. 

VA outpatient treatment records from December 2010 to October 2014 list cervical spine disease as an on-going problem but without notations or recommendations for medical intervention or therapy other than prescription anti-inflammatory medication.  

On May 20, 2014, a VA contract physician noted the Veteran's reports of continued neck stiffness with pain on motion, mostly on the right side.  Range of motion was normal with pain on flexion at 30 degrees and at the end of the range in other directions of motion.  There was no additional limitation on repetition, but the physician predicted that an additional loss of 15 degrees of range of flexion would be likely during a flare-up.  There was no localized pain to palpation or loss of strength, muscle tone, reflex, and sensation in the upper extremities.  

In an October 2014 opinion, the same physician noted that he had reviewed the claims file and that the disability would have a minimal impact on the Veteran's administrative occupation as range of motion was generally normal but it would have a likely impact on physical activities during a flare up.   

The Board finds that a disability rating greater than 10 percent for degenerative disease, spondylosis, and disc narrowing of the cervical spine prior to May 20, 2014 and greater than 20 percent from May 20, 2014 is not warranted.  Other than reports to VA examiners in 2009 and 2014, the Veteran has not provided detailed lay evidence regarding her symptoms and their impact on her occupation and daily activities.  Clinicians have noted her competent and credible reports of neck stiffness and pain on motion since service and initially attributed the pain to muscle strain.  Imaging studies in April 2008 identified degenerative disease and disc narrowing.  The NP in 2009 found severe limitations in sports and exercise, and moderate limitations in most daily activities including lifting and carrying.  The physician in 2014 found no impairment of her ability to perform in her administrative occupation.  
 
A disability rating greater than 10 percent prior to May 20, 2014 is not warranted because there were imaging indications of traumatic degenerative disease with pain on motion but a full range of motion.  The NP in 2009 noted localized tenderness and muscle spasm on the right side as well as limitations in performing exertional activity but did not explain why the disorder limited the Veteran's occupation as an administrative specialist.  The Board places less probative weight on this observation because there is no indication that the Veteran was unable to perform routine office duties or safely drive an automobile.  The Veteran continued to report working in a federal civil service administrative position throughout the period of the appeal. 

A higher disability rating of 20 percent prior to May 20, 2014 is not warranted because range of forward flexion was not less than 60 or the combined range of motion less than 170 degrees.  Muscle spasms were not severe enough to cause abnormal spinal contour.  Additionally, there was no radiculopathy or neurological abnormalities associated with the cervical spine disease.  Although the Veteran on one occasion reported hand and forearm numbness, electrodiagnostic studies were normal, and the examiner attributed the symptoms to service-connected carpal tunnel syndrome.  

In October 2014, the RO granted a 20 percent rating for cervical strain with mild degenerative changes, noting that the VA contract physician on May 20, 2014 predicted a loss of range of flexion by 15 degrees during a flare up.  The Board concurs.  As the normal range of flexion is 45 degrees, this observation indicates that the range of flexion during a flare-up would be 30 degrees, meeting the General Formula criterion for a 20 percent rating effective this date.  A higher disability rating is not warranted because the range of flexion is not 15 degrees or less, even during a flare up, nor is there competent evidence of ankylosis.  Although the Veteran continued to be limited in exertional activities, there was no lay or medical evidence of restriction of occupation or related activities such as driving an automobile.  In fact, the physician in 2014 noted no impact on the Veteran's administrative occupation.  There was no lay or medical evidence at any time during the period covered by the appeal of episodes of cervical stiffness or pain that was incapacitating requiring bed rest and treatment by a physician.  There was also no regular outpatient treatment or recommendations for medical intervention other than the use of over-the-counter anti-inflammatory medication. 

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Strain

Lumbar strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the General Formula provides for ratings for lumbar strain as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  38 C.F.R. § 4.71a, DCs 5237, 5238, 5243 Note (1).   

Associated objective neurological abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5. 

Normal ranges of motion for the thoracolumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V (2014). 

Service treatment records are silent for any symptoms, diagnoses, or treatment for lumbar strain including after the fall in 1984.  Low back pain was noted on multiple occasions but attributed by clinicians to urinary and renal infections and complications of pregnancy.  However, in a November 2006 retirement medical questionnaire, the Veteran reported experiencing low back pain that had never been evaluated.  

In an April 2007 VA general medical examination, the Veteran denied any low back pain.  However, in a May 2007 neurological examination, the Veteran reported non-radiating low back pain after sitting for more than one hour and episodes of severe low back pain four times in the past year.  On examination, range of motion was 80 degrees flexion, 30 degrees extension, 35 degrees right and left lateral flexion, and 35 degrees right and left rotation.  The combined range of motion was 250 degrees.  

In April 2008, the RO granted service connection for chronic intermittent lumbar strain and assigned a rating of 10 percent under the General Formula and Diagnostic Code 5237, effective January 1, 2007.  

VA outpatient and emergency room treatment records from 2007 to 2009 show occasional episodes of acute low back pain and muscle spasms with and without radiating pain to the right leg.  Treatment was with prescribed pain medication, rest, and restriction from lifting but specifically not bed rest as she was advised to engage in activity as permitted with reduced pain. 

In September 2009, a VA NP noted the Veteran's reports of the fall in 1984 and recurrent back pain since that event with the most severe episode earlier in 2009 when her back "locked up" when trying to rise from a seated position with radiating pain to both legs.  She reported receiving private emergency room treatment with injections and medication and was unable to work for one week.  The flare-ups occurred every three to four months lasting three to seven days, precipitated by exertion while lifting, twisting, or performing housework.  When not experiencing an exacerbation, the Veteran reported using heat wraps and over-the-counter anti-inflammatory medication.  The Veteran was able to walk up to one mile and had no bowel or bladder dysfunction.  On examination, posture and gait were normal. There was some right side tenderness and spasms that did not alter contour with no loss of muscle strength, tone, sensation, or reflex in the lower extremities.  Range of motion was 95 degrees flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 20 and 25 degrees right and left rotation with pain on motion but no additional loss of function on repetition.  The combined range of motion was 230 degrees.  Concurrent X-rays were evaluated as essentially normal with no fractures or arthritis but a small anterior spur at L4.  Clinical examination and electrodiagnostic testing was normal with no radiculopathy or neuropathy of the lower extremities.  The NP found that the recurrent low back strain resulted in decreased mobility, lifting, and carrying, that prevented exercise and sports and imposed severe limitations on chores and moderate limitations on other daily activities.  The NP also noted significant effects on the Veteran's occupation without further explanation. 

VA outpatient treatment records from December 2010 to October 2014 list low back strain as an on-going problem but without notations or recommendations for medical intervention or therapy other than prescription anti-inflammatory medication.  

In May 2014, a VA contract physician noted a review of the claims file and the Veteran's report of low back pain that inhibited sitting, lying down, or rising with numbness of the entire right leg causing her to drag the leg while walking.  The Veteran regularly used a back brace.  On examination, range of motion was 85 degrees flexion, 30 degrees extension, 30 degrees right and left lateral flexion, and 30 degrees right and left rotation with pain near the end of the range.  On repetition, there was additional pain but no additional loss of range of motion.  The combined range of motion was 235 degrees.  The physician predicted a reduction of 20 degrees flexion and 10 degrees right lateral flexion during a flare-up.  The physician noted a normal posture and gait with no muscle spasms, tenderness, atrophy, or loss of reflex, strength, or sensation in the lower extremities.  The physician did note moderate paresthesias in the right leg and mild radiculopathy of both legs but no bowel or bladder dysfunction.  The physician referred to X-rays that showed no spinal fractures or arthritis but it was not clear whether the reference was to the 2009 X-rays or to more contemporary studies.  The physician diagnosed intervertebral disc syndrome and lumbar strain but with no incapacitating episodes in the past 12 months.   

In August 2014, the Veteran again received VA emergency room treatment for a low back pain exacerbation with muscle spasms and pain radiating to the right leg. The episode was precipitated by performing housework.  The Veteran remained ambulatory and was prescribed pain medication.  

In October 2014, the physician again reviewed the claims file including his May 2014 report.  He noted that the lumbar spine strain was likely to impose minimal impact on the Veteran's occupation with some impact on physical activities or prolonged sitting during flare-ups.  

In October 2014, the RO granted service connection for radiculopathy of the right and left legs, and assigned a 10 percent rating for each extremity under 38 C.F.R. § 4.71a, DC 8520, effective May 20, 2014.  

The Board finds that a disability rating greater than 10 percent for lumbar strain is not warranted at any time during the period covered by this appeal.  The Veteran is competent and credible in her reports of constant low back pain with exacerbations after exertion because they were consistently reported and accepted by clinicians and examiners.  The record does show that the Veteran sought infrequent emergency room treatment for a pain exacerbation but remained ambulatory and was treated with pain medication.  A 10 percent rating under the General Formula is appropriate.  Other than during the pain flare-ups, range of flexion is near normal at 85 degrees but with prediction by the examiner of a reduction by 20 degrees to 65 degrees during an exacerbation.  Muscle spasms and tenderness did not affect spinal contour and the Veteran maintained a normal posture and gait.  Although the Veteran reported radiating pain during the 2009 examination, clinical and electrodiagnostic testing did not confirm lower extremity radiculopathy and neuropathy until the May 2014 examination, and service connection and a rating for mild incomplete paralysis have been granted, effective that date.  There is no lay or medical evidence for other neurological complications.  Although the Veteran has started using a back brace, there have been no recommendations for physical therapy or surgical intervention.  Aside from prescribed pain medication during an exacerbation, the Veteran used over-the-counter anti-inflammatory medication without side effects that interfered with daily functioning.  The Veteran reported an episode that precluded work for one week but none in the past 12 months.  A disability rating under DC 5243 for intervertebral disc syndrome also would be 10 percent.  

A higher rating is not warranted because the range of motion, even during flare-ups, is not less than 30 degrees or a combined range of motion less than 170 and because muscle spasms do not cause abnormal gait or spinal contour.  Although the Veteran experiences back discomfort with extended sitting, there is no lay or medical evidence that she is unable to continue her administrative work or drive an automobile as needed for work and shopping.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Right Shoulder

VA examination reports in September 2009 and May 2014 indicate that the Veteran is right handed.  Limitation of motion of the dominant arm at the shoulder warrants a 20 percent rating if motion is to the shoulder level, 30 percent if to midway between the side and the shoulder, and a 40 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 90 \degrees.  38 C.F.R. § 4.71a, Plate I (2014).   

As there is no evidence of malunion, nonunion, loose motion, dislocation, ankylosis of the shoulder, or impairment of the humerus, the DCs pertaining to such impairments are not applicable.  38 C.F.R. § 4.71a, DCs 5200, 5202, 5203.

Service treatment records show that the Veteran sustained neck and right shoulder trauma in a fall down stairs during basic training in January 1984.   In May 1984, the Veteran sought treatment for shoulder stiffness.  Clinicians noted upper trapezius and supraspinatus muscle spasms.  The Veteran underwent several courses of physical therapy over the next 18 months.   The Veteran was able to continue her military administrative duties until retirement in December 2006.  She reported recurrent neck pain but no shoulder pain on a November 2006 medial history questionnaire. 

In a VA general medical examination in April 2007, the Veteran reported recurrent right shoulder pain that did not interfere with daily activities or employment.  The examiner noted a previous diagnosis of tendinitis but no current treatment.  On examination, flexion and abduction were to 130 and 140 degrees respectively with pain on internal rotation and repetitive motion.  X-rays were not obtained because of the Veteran's pregnancy.  

In April 2008 the RO granted service connection for right shoulder tendinitis and assigned a 10 percent rating for painful motion of a major joint under Diagnostic Code 5201, effective January 1, 2007.  

VA and military clinic outpatient treatment records from 2007 to 2009 show occasional reports by the Veteran of continued right shoulder pain for which she used anti-inflammatory medication.  

In September 2009, a VA NP noted the history of the shoulder injury in 1984 and the Veteran's report of intermittent tightness and stiffness of the right shoulder that had become more frequent in the past year.  The NP noted no reports of locking, dislocation, or pain flare-ups.  On examination, the NP noted flexion and abduction to 110 degrees with guarding and pain on motion but no additional loss of function on repetition.  A magnetic resonance image showed mild tendinopathy and a 50 percent undersurface tear of the supraspinatus tendon and mild degenerative changes but no joint abnormalities.  The NP noted that there were no significant effects on the Veteran's administrative occupation but moderate effects on chores and exercise.  

VA outpatient treatment records from December 2010 to October 2014 list right shoulder pain or tendinitis as an on-going problem but without notations or recommendations for medical intervention or therapy other than prescription anti-inflammatory medication.  

On May 20, 2014, a VA contract physician noted a review of the claims file and the Veteran's report of worsening right shoulder stiffness and fatigue with episodes of locking and inability to raise her right arm to groom her hair.  On examination, flexion was 180 degrees without pain.  The range of abduction was not noted but the physician noted that pain began at 140 degrees.  On repetition, flexion and abduction were 180 and 170 degrees respectively.  The physician estimated an additional loss of 80 degrees abduction during flare-ups.  There was guarding but no localized tenderness or loss of muscle strength.  A test for impingement was positive.  The physician referred to X-ray studies indicating degenerative or traumatic arthritis.   

In October 2014, the same physician again noted a review of the claims file and his May 2014 examination report and noted that the right shoulder disorder would have minimal impact on the Veteran's ability to work but would have some impact on physical activities during flare-ups because of moderate degenerative disease and reduced range of motion.  

In October 2014, the RO granted a 20 percent rating for degenerative disease and partial supraspinatus tear of the right shoulder, effective May 20, 2014 because the examiner that date noted that abduction would be 80 degrees during flare-up episodes that most closely approximates range of right arm motion limited to the shoulder level.  

The Board finds that a disability rating greater than 10 percent for degenerative joint disease with partial supraspinatus tear of the right shoulder is not warranted prior to May 20, 2014 and in excess of 20 percent from May 20, 2014.  The Veteran is competent and credible to report symptoms of chronic shoulder pain and stiffness and how the disorder limits her activities including overhead motions such as lifting and grooming hair.  Other than during the pain flare-ups, range of flexion is near normal at 130 degrees in 2007 and May 2014 and limited to just above the shoulder at 110 degrees in 2009.  Clinical and electrodiagnostic testing did not show neurological complications in the upper extremities caused by the right shoulder tendinitis, degenerative disease, or partial tear.  Aside from prescribed pain medication during an exacerbation, the Veteran used over-the-counter anti-inflammatory medication without side effects that interfered with daily functioning.  Therefore, prior to May 20, 2014, a 10 percent rating for limitation of flexion and abduction less than normal with pain on motion in major joint is appropriate.  

Effective May 20, 2014, a rating of 20 percent but not higher is warranted because of increased limitation of motion during flare ups.  Contrary to the RO's analysis, the physician estimated an additional loss of range of abduction of 80 degrees from the observed range of 170, meaning the predicted range was 90 degrees which is at the shoulder and comparable to the RO's assignment of 20 percent on this basis.    There continued to be no recommendations for physical therapy or surgical intervention.  

A higher rating in either period is not warranted because the range of motion, even during flare-ups, is not below the shoulder level.  Aside from prescribed pain medication during an exacerbation, the Veteran used over-the-counter anti-inflammatory medication without side effects, and there is no lay or medical evidence that she is unable to continue her administrative work or drive an automobile as needed for work and shopping.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.
 
Right Carpal Tunnel Syndrome

Diseases of the peripheral nerves and their residuals are rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.
Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of a nerve lesion or to partial regeneration.  When involvement is wholly sensory, the rating should be for a mild or at most moderate degree.  Consideration is given to deformities, inability to extend or flex fingers or wrist or make a fist, and defective opposition or abduction of the thumb.  Ratings are for unilateral involvement. 

For incomplete paralysis of the median nerve on the dominant side, a ten percent rating is warranted for mild symptoms.  A 30 percent rating is warranted for moderate symptoms and a 50 percent rating is warranted for severe.  Higher ratings are warranted for complete paralysis.  38 C.F.R. § 4.124a, DC 8515.  The Board considered the criteria for other nerve systems that affect function of the hand and wrist.  Rating under the criteria for the medical nerve is most appropriate because this nerve system was identified by a medical examiner as noted below.   

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for carpal tunnel syndrome.  Immediately following the fall in 1984, the Veteran reported some numbness in the right arm.  The Veteran's military occupation as an administrative specialist throughout her career is consistent with extensive keyboard manipulation.  In a November 2006 medical history questionnaire, the Veteran reported that she had been diagnosed with the disorder. 

An April 2007 VA general medical examination is silent for any symptoms or diagnoses of carpal tunnel syndrome or other neurological disorder of the hands and wrists.  However, in a May 2007 neurological examination, the Veteran reported a previous diagnosis of carpal tunnel syndrome with twice per year episodes of hand tenderness and splinting of the 4th and 5th fingers, pain in the forearms, and hand cramping that required rest after typing one page.  After extended typing, she experienced tingling and aching in the forearm radiating up from the hand which occasionally awakens her at night.  On examination, the physician noted weakness in the abductor pollicis brevis and the appons pollicis in both hands consistent with carpal tunnel syndrome. 

In April 2008, the RO granted service connection for right and left carpal tunnel syndrome and assigned a 10 percent rating each, effective January 1, 2007, for mild weakness of the hands under Diagnostic Code 8515.  

VA and military clinic outpatient treatment records from 2007 to 2009 are silent for symptoms or treatment for right carpal tunnel syndrome, although the disorder was listed as an on-going service connected disability.  Clinicians noted that the Veteran was employed in an administrative occupation.   

In September 2009 a VA NP noted the Veteran's report of the onset of pain and stiffness of the hands in the 1990s from excessive typing with the right hand now more severe.  The Veteran reported right hand and arm pain extending upward to the elbow and upper arm and numbness and tingling in the 3rd and 4th fingers.  The Veteran also reported pain to touch in the right hand, dropping objects, and an inability to open jars or button a shirt.  She did not use a wrist brace.  During severe pain flare-ups, the Veteran preferentially used her left hand which extended typing times.  The pain also awakened her at night.  On examination, the NP noted normal strength and no focal paralysis although pain interfered with testing.  There was no muscle atrophy or loss of tone and upper arm reflexes were normal.  In October 2009, VA electrodiagnostic studies showed normal medial and ulnar sensory nerve, transcarpal, and motor nerve response was normal.  The NP noted that a diagnosis of carpal tunnel syndrome or peripheral neuropathy was not established as the testing was all within normal limits.  Nevertheless, the NP indicated that there was moderate to severe limitations in most activities based on the Veteran's reporting.  

VA outpatient treatment records from December 2010 to October 2014 list carpal tunnel syndrome as an on-going problem but without notations or recommendations for medical intervention or therapy other than prescription anti-inflammatory medication.  

In May 2014, a VA contract physician noted a review of the claims file and the Veteran's reports of continued right hand and wrist pain, worse on the right, with severe intermittent pain and numbness of the right upper extremity.  The physician incorrectly noted that no previous electrodiagnostic studies had been performed.  The Veteran reported regular use of a wrist splint and that her current occupation required significant typing.   On examination, range of motion of the right elbow, wrist, grip, and pinch were all normal.  Upper arm reflexes and sensory testing were normal with no trophic changes.  The physician diagnosed mild incomplete paralysis of the median nerve.   

In October 2014, the same VA contract physician again reviewed the claims file including his May 2014 report and noted the Veteran's report of severe intermittent pain, paresthesias, and numbness in the right upper extremity.  He cited normal muscle strength and sensory testing and again found that incomplete paresthesias of the median nerve was best evaluated as mild.  

The Board finds that a disability rating greater than 10 percent for right carpel tunnel syndrome is not warranted at any time during the period of the appeal.  The Veteran is competent and credible to report symptoms of chronic shoulder pain and stiffness and how the disorder limits her activities including gripping objects and extended typing because these reports are consistent and have not been expressly found by clinicians to be imaginary or manipulative.  However the Board places low probative weight on the severity of the symptoms as reported by the Veteran because none of the clinical examinations or electrodiagnostic tests provides pathology to support her reports of severe pain, numbness and dysfunction.  

The Board places much greater probative weight on the evaluations of the NP and contract VA physician who considered her reports but found no supporting pathology.  The NP noted severe limitations based only on the lay statements, and the physician found that the median nerve paresthesias was best evaluated as mild and not consistent with the Veteran's reported severe symptoms.  The Board also places probative weight on the VA outpatient treatment records covering many years since service which fail to show ongoing, severe symptoms.  Moreover, despite these symptoms, the Veteran continues to work successfully in an occupation requiring significant typing.  It is reasonable that an experienced administrative professional would seek alternate work duties such as a receptionist or customer service representative that required fewer keyboard tasks if the symptoms were as severe as described to examiners.   A higher rating for moderate or severe incomplete paralysis is not warranted because there is no clinical or testing pathology to support the Veteran's reported pain, numbness, or loss of sensation and because there is no evidence of treatment with physical therapy or recommendations for medical intervention such as release surgery as would be appropriate for moderate or severe symptoms.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.

Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

In this case, the Board finds that the applicable schedular criteria are adequate to rate the right shoulder, right carpal tunnel syndrome, lumbar and cervical spine disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, both individually and in combination.  Specifically, the Board notes that the rating criteria for neurological disorders adequately contemplate the symptoms of loss of strength reflex, sensation, and pain if supported by adequate pathology as well as demonstrated impairment of function.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods, bending, and lifting.  Notwithstanding the Veteran's reported symptoms, she is able to continue her employment and household duties, albeit with more frequent rest.  
  
Although it is not necessary to proceed to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her shoulder, right hand, cervical or lumbar spine disabilities has caused her to miss work more than one week in the entire appeal period or have resulted in any recommendations for physical therapy or hospitalizations for surgical intervention.  Thus, even if a single or combined picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to a disability rating greater than 10 percent prior to May 20, 2014, and greater than 20 percent thereafter, for a cervical strain with mild degenerative changes at C4-5 and C5-6 is denied.  

Entitlement to a disability rating greater than 10 percent for a lumbar strain is denied. 

Entitlement to a disability rating greater than 10 percent prior to May 20, 2014, and to a disability rating greater than 20 percent thereafter, for degenerative joint disease with partial supraspinatus tear, right shoulder is denied.

Entitlement to a disability rating greater than 10 percent for right carpal tunnel syndrome is denied.    


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are silent for any symptoms, diagnoses, or treatment for the right elbow including following an injury to the neck and right shoulder in a fall during basic training in 1984.  In a November 2006 retirement health questionnaire, the Veteran reported pain in the neck, back, knee, and chest but not in the elbow. 

In a VA general medical examination shortly after retirement from active duty in April 2007, a VA examiner noted a review of the claims file and the Veteran's report of symptoms of the right shoulder, knees, legs, ankles and feet but nothing associated with the right elbow.  In a May 2007 neurological examination, a VA examiner noted the Veteran's military occupation in administration and personnel including prolonged typing and that she had been diagnosed with carpal tunnel syndrome.  However, she reported symptoms of tingling and aching only of the hands and forearms.  In October 2009, electrodiagnostic studies of the medial, ulnar, and carpal nerves were normal.  

In May 2014, a private physician noted a review of the claims file including the service treatment records and the 2009 electrodiagnostic study.  The Veteran reported pain in the right elbow like a bee sting.  The Veteran was not able to determine the date of onset of the pain and did not report a traumatic injury.  On examination, the physician noted a full range of motion but with pain and without additional limitations on repetition.  Muscle strength was normal.  The physician noted that X-ray studies showed no degenerative or traumatic arthritis.  The physician provided an initial diagnosis of right elbow strain, effective the date of his examination.  He noted that the right elbow strain was at least as likely as not proximately due to or the result of a service-connected disorder because carpal tunnel syndrome and tendonitis of the right shoulder are likely to cause a strain in the right elbow.    

The same physician provided a medical opinion in October 2014.  He was asked whether it was at least as likely as not that the right elbow disability was caused or aggravated by another service-connected disability including that of the right shoulder and right carpal tunnel syndrome.  The  physician noted, "There was nothing in medical records to help opine as to whether the current right elbow strain was caused or aggravated by a SC disability.  Therefore cannot provide an opinion without resort to mere speculation regarding the right elbow strain being at least as likely as not caused by or aggravated by a service connected disability."  

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the opinions offered by the same physician in May and October 2014 are in adequate because they are inconsistent and contradictory.  Therefore, clarification of the opinion from the physician, if available, or resolution of the conflict by another qualified physician is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2014). 

Accordingly, the case is REMANDED for the following action:

1.  Provide access to the electronic claims files to the private physician who examined the Veteran's right elbow in May 2014 and who provided opinions in May and October 2014, if that physician is available.  Otherwise, provide access to the claims file to another qualified VA examiner.  

Request that the physician or examiner review the entire claims file including the testing and examinations in April and May 2007, September 2009, and May 2014 and the contradictory opinions provided in May and October 2014.  

Request that the physician clarify the opinions offered in May and October 2014 or provide an independent opinion as to whether it is at least as likely as not that right elbow strain was either caused by, or aggravated by, a service-connected disability, to include a right shoulder disability and right carpal tunnel syndrome.  

A complete rationale including an explanation for the contradictions in the May and October 2014 opinions, if possible, must be provided.  

2.  Review the medical examination reports obtained to ensure substantial compliance with the REMAND directives.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


